Title: To George Washington from Elias Boudinot, 12 March 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                            Philadelphia 12th March 1783 3 O’Clock. P.M.
                        
                        The arrival of Captain Barney this morning creates so great a field for the circulation of reports agreeably
                            to the complexion of the Reporter, that I have thought it not amiss to inform your Excellency of the substance of his
                            dispatches, tho’ you may perhaps receive it from other hands.
                        He left L’Orient the 17th of January last—His latest dispatches are dated the 25th December. The
                            Preliminaries between America and Great Britain were signed the 30th of November and contain nine articles, in substance
                            as follows.

                        
                            
                                
                                1st
                                 
                                The acknowledgement of our Independence and the relinquishment of all rights, Claims &c. over us.
                            
                            
                                
                                2dly
                                
                                The Boundaries of the United States very consonant to our Claim.
                            
                            
                                
                                3d
                                
                                A full and free right to the fisheries, with liberty to take fish on the several shores &c.
                            
                            
                                
                                4.
                                
                                Creditors, on either side, to recover their just debts.
                            
                            
                                
                                5.
                                
                                Congress to recommend the restoration of confiscated estates to British subjects, who have not borne arms, and all
                                    others to be suffered to endeavour to prevail on the States to restore their property on 
                            
                            
                                
                                
                                
                                their paying the bona fide purchase money paid by the Possessor. This indulgence to
                                    last 12 Months.
                            
                            
                                
                                6th
                                
                                No future prosecution for any past crimes and all present prosecutions to cease.
                            
                            
                                
                                7.
                                
                                A firm peace, and hostilities to cease, on signing the Treaty—No plundering on the evacuation of Posts—All
                                    American Artillery to be left—All Prisoners of War to be set at liberty—All Archives, Deeds and papers taken by
                                    British Officers to be returned.
                            
                            
                                
                                8.
                                
                                Navigation of Missisippi to be left open for both Nations.
                            
                            
                                
                                9.
                                
                                Any place conquered by either party after the Articles shall arrive in America to be returned.
                            
                        

                        As I have sketched out the substance of these Articles from hearing them read amidst a variety of papers and
                            while attending to the duty of my office in Congress, your Excellency will see the impropriety of depending greatly on
                            their accuracy or suffering them to be made public.
                        The preliminaries are to take place on the Treaty between France and Great Britain being perfected, the
                            principal articles of which were agreed on, and the negociation was going on when Capt. Barney left France, but not
                            finished, and the Minister writes, that he rather thinks they will be soon finished.
                        I have the honor to inclose a letter from the Marquis de la Fayette, which came under cover to me, requesting
                            it to be sent by an Officer.
                        Your Excellency will be so kind as to excuse the extreme haste of this Scrawl, as the time obliges me to the
                            greatest hurry. I have the honor to be, with the highest respect and esteem, Your Excellency’s Most obet & very
                            humb. Sert
                        
                            Elias Boudinot
                        
                        
                            P.S. Capt. Barney came under the protection of a British Passport.
                        
                    